Kane, J. (dissenting).
On this appeal we are concerned with more than the mere question of the discretion of a court to grant a motion to vacate a default judgment. Here, the order appealed from resulted from the denial of the second motion to open the same default, made by a different attorney, upon a different theory. Defendant’s original attorney first moved to open this default judgment on December 21, 1973 upon the ground that it was entered in the wrong county. He was in error and that motion was denied on February 7, 1974. The successor attorney made the instant motion on November 19, 1974, this time alleging new facts asserting the default was excusable. Under these circumstances, the motion was properly denominated a motion to renew (CPLR 2221). Accordingly, it necessarily follows that in order to succeed upon a motion to renew, there must be a showing why the proof now adduced was not brought forth at the earlier date. In this case the only reasons offered are that defendant’s original counsel chose not to bring the "additional facts” to the attention of the court and that defendant personally was not aware of the necessity to do so. The so-called "additional facts” offered to suggest excusable default and provide a meritorious defense are the Statute of Frauds and Statute of Limitations. It stretches credulity to accept the proposition that such defenses were unknown at the outset of this litigation and that, now discovered, they supply an adequate reason to trigger the exercise of the court’s discretion to effectuate the relief presently sought. The defendant selected his counsel in the first instance and is bound by his acts or failures (Bamford v Kaunitz, 37 AD2d 682, app dsmd 29 NY2d 672; Greenwald v Zyvith, 23 AD2d 201). I would reverse the order appealed from and deny the motion.